DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 are pending in the instant invention.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(a-d) to EP 20171221.3, filed April 24, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-12 and 14, drawn to substituted pyrimido[5,4-d]pyrimidines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claim 13, drawn to a method for treating a patient suffering from brain cancer,… or prostate cancer, comprising administering… a substituted pyrimido[5,4-d]pyrimidine of the Formula (I), shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-14 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted pyrimido[5,4-d]pyrimidines of the Formula (I).
	The following title is suggested: SUBSTITUTED PYRIMIDO[5,4-d]PYRIMIDINES AS HER2 INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is H, halogen, CH3, C≡CH, or OCH3;
	R2 is H or halogen;

	R3 is formula (i.1), formula (i.2), formula (i.3), or formula (i.4):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (i.1), 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (i.2), 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (i.3), or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (i.4);

	R4 is R4.a or R4.b:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 R4.a or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 R4.b;

	Q is a 4- to 6-membered heterocyclyl, wherein the 4- to 6-membered heterocyclyl contains one nitrogen heteroatom, and further wherein one carbon atom of the 4- to 6-membered heterocyclyl is optionally substituted with CH3;
	Z is a 4- to 6-membered heterocyclyl, wherein the 4- to 6-membered heterocyclyl contains one nitrogen heteroatom, and further wherein one carbon atom of the 4- to 6-membered heterocyclyl is optionally substituted with CH3; and
	R5 is H or CH3;

	with the proviso that at least one of R1 and R2 is not H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is halogen, CH3, C≡CH, or OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C≡CH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is Cl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is F.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is Cl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is R4.a or R4.b:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 R4.a or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 R4.b;

	wherein:

	R4.a is R4.a.1:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 R4.a.1
wherein:
	R6 is H or CH3;
	m is 1 or 2; and
	n is 1 or 2; and

	R4.b is R4.b.1:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 R4.b.1
wherein:
	p is 1 or 2; and
	q is 1 or 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 I-01,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 I-02,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 I-03,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 I-04,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 I-05,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 I-06,

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 I-07,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 I-08,

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 I-09,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 I-10,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 I-11,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 I-12,

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 I-13,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 I-14,

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 I-15,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 I-16,

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 I-17,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 I-18, and

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 I-19,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable excipients and a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating cancer in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof;

	wherein the cancer is selected from the group consisting of biliary cancer, bladder cancer, brain cancer, breast cancer, cervical cancer, colorectal cancer, endometrial cancer, an esophagus tumor, a gallbladder tumor, gastrointestinal cancer, a head and neck tumor, kidney cancer, liver cancer, lung cancer, prostate cancer, and skin cancer.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 14 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically active substance selected from the group consisting of a cyctostatic active substance and a cytotoxic substance.

	Appropriate correction is required.  See MPEP § 2173.02.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor or joint inventor should note that this invention is in condition for allowance except for the following formal matters: please see the sections above entitled Specification Objection - Disclosure, Specification Objection - Title, and Claim Objections, respectively.
	Consequently, the inventor or joint inventor should further note that prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) and a shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624